     Case 7:18-cr-00855 Document 403 Filed on 08/20/19 in TXSD Page 1 of 6



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                  McALLEN DIVISION

UNITED STATES OF AMERICA                        §
                                                §
       v.                                       §           7:18-CR-00855-2
                                                §
MEISY ANGELICA ZAMORA                           §

             DEFENDANT’S MOTION TO DISMISS FOR BRADY/GIGLIO VIOLATIONS

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Defendant, MEISY ZAMORA, by and through her attorney Christopher

Sully, and respectfully files this Motion to Dismiss for Brady/Giglio Violations.

                                         BACKGROUND

       After the pretrial motions deadline, the government produced an additional nearly 4 million

pages of documents to the defense, most of which were documents that were in existence and in

the government’s possession before Mrs. Zamora was arrested, adding to the already voluminous

discovery in this case. These millions of pages of documents were not indexed or produced in a

manner that defense counsel could reasonably review in an attempt to identify favorable evidence

and prepare for trial, let alone to adequately identify any unfavorable evidence. Despite the

defense’s requests, the government has not agreed to identify potentially exculpatory or mitigating

evidence contained in this voluminous discovery, much of which contains seemingly irrelevant

information, such as summaries of mundane household expenses at a home-improvement store.

       Here, the government has dumped millions of pages of documents, without identifying

Brady or Giglio material, on an individual defendant, who has remained in custody since the

beginning of her case, represented by a sole practitioner with limited resources. See United States

v. Hsia, 24 F. Supp. 2d 14, 29-30 (D.D.C. 1998) rvs'd in part on other grounds, 176 F.3d 517, 336




                                           Page 1 of 6
     Case 7:18-cr-00855 Document 403 Filed on 08/20/19 in TXSD Page 2 of 6



U.S. App. D.C. 91 (D.C. Cir. 1999) (defense cannot be expected to find Brady material in haystack

of 600,000 documents, compared to millions here). On the other side is the government and its

formidable resources, at least a half-dozen prosecutors, and an investigation spanning two decades

and seizing much of Mrs. Zamora’s assets.

       Despite the government’s duty to identify Brady and Giglio material in its file, it has not

done so, or instead has buried that material in a haystack of millions of pages of documents, which

have been produced in a piecemeal fashion over the year that this case has been pending. In

addition, the government refuses to give specificity to its vague allegations against Mrs. Zamora,

and limits the defense’s ability to search through the voluminous discovery by not providing it in

an indexed, searchable, or sufficiently usable format. This is made worse by the apparent padding

of the already voluminous discovery with superfluous information.

       The defense’s (not just Mrs. Zamora’s counsel, but also counsel for codefendants,

especially those for Dr. Jorge Zamora-Quezada) efforts to ask the government to identify

potentially exculpatory or mitigating information in the mountain of discovery have been largely

brushed off by the government, sometimes with dismissive comments. For example, in response

to codefendant’s counsel’s question as to whether the government’s “previously designated expert,

Dr. Calvin Brown, did not disclose any information that may have been favorable to Dr. Zamora”

and requesting other Brady information, the government simply responded that it is “aware of [its]

obligation with respect to Brady, Gigilio [sic], etc.[,] and will provide that information, if any

exists, consistent with our obligations.” Similarly, a question regarding the identification of the 25

patients from the thousands of patients that Dr. Zamora saw at the clinic and the sampling method,

if any, used, which could lead to the identification of patients for whom the government identified




                                             Page 2 of 6
     Case 7:18-cr-00855 Document 403 Filed on 08/20/19 in TXSD Page 3 of 6



that no fraud occurred, the government responded, “that is an area for cross examination, not pre-

trial discovery.”

                                           AUTHORITY

       [A]s well established by case law, the prosecution has the duty
       to affirmatively scour those records of the agencies considered the ‘government’
       for purposes of the criminal case in order to determine and acquire those materials
       which would be considered Brady exculpatory and Giglio impeaching.
United States v. Salyer, 2010 U.S. Dist. LEXIS 77617, at *10 (E.D. Cal. Aug. 2, 2010) (emphasis

in original), citing Kyles v. Whitley, 514 U.S. 419, 437, 115 S.Ct. 1555, 131 L. Ed. 2d 490

(1995); United States v. Price, 566 F.3d 900, 908-909 (9th Cir. 2009).

        “[T]he government cannot meet its Brady obligations by providing [the defendant]
        with access to 600,000 documents and then claiming that she should have been able
        to find the exculpatory information in the haystack." [citation omitted]. … “[A]t
        some point (long since passed in this case) a duty to disclose may be unfulfilled by
        disclosing too much; at some point, "disclosure," in order to be
        meaningful, requires “identification" as well.”
Id. at *19-20, quoting United States v. Hsia, 24 F. Supp. 2d 14, 29-30 (D.D.C. 1998) rvs'd in part

on other grounds, 176 F.3d 517, 336 U.S. App. D.C. 91 (D.C. Cir. 1999).

       “At any time the [C]ourt may, for good cause, deny, restrict, or defer discovery or

inspection, or grant other appropriate relief….” FED. R. CR. P. 16(d)(1). The goal of the discovery

rules is “to provide for the just determination of every criminal proceeding, to secure simplicity in

procedure and fairness in administration, and to eliminate unjustifiable expense and delay.” FED.

R. CRIM. P. 2. “The Court may order the government's manner of production to be in a format

usable by the defendant.” United States v. Meredith, No. 3:12-CR-00143-CRS, 2015 U.S. Dist.

LEXIS 126487, at *3 (W.D. Ky. Sep. 21, 2015), citing United States v. Warshak, 631 F.3d 266,

296 (6th Cir. 2010).

       “[T]he Court may dismiss an indictment with prejudice due to a combination of the

government producing voluminous, tainted, and incomplete discovery.” Id. at *3-4, citing United




                                            Page 3 of 6
     Case 7:18-cr-00855 Document 403 Filed on 08/20/19 in TXSD Page 4 of 6



States v. Graham, No. 1:05-CR-45, 2008 U.S. Dist. LEXIS 122113, 2008 WL 2098044, at *5

(S.D. Ohio May 16, 2008).

        [T]he Court may find the Government abdicated its duty under Brady if (1) the
        Government pads discovery with irrelevant documents, (2) makes access to
        discovery ‘unduly onerous,’ or (3) deliberately conceals exculpatory evidence in
        voluminous discovery.
Id. at *7, citing United States v. Warshak, 631 F.3d 266, 298 (6th Cir. 2010).

       [E]vidence that the government 'padded' an open file with pointless or superfluous
       information to frustrate a defendant's review of the file might raise
       serious Brady issues. Creating a voluminous file that is unduly onerous to access
       might raise similar concerns. And it should go without saying that the government
       may not hide Brady material of which it is actually aware in a huge open file in the
       hope that the defendant will never find it. These scenarios would indicate that the
       government was acting in bad faith in performing its obligations under Brady.
United States v. Simpson, No. 3:09-CR-249-D(06), 2011 U.S. Dist. LEXIS 28756, at *29

n.8 (N.D. Tex. Mar. 21, 2011). Moreover, “as is well established by the Supreme Court,

a Brady violation does not depend on the good or bad faith of the prosecution.” United

States v. Salyer, 2010 U.S. Dist. LEXIS 77617, at *22-23 (E.D. Cal. Aug. 2, 2010), citing

District Atty's Office, etc. v. Osborne,   U.S. , 129 S.Ct. 2308, 2335, 174 L. Ed. 2d 38

(2009).

          The resources of the defense, or lack thereof, can be considered in weighing whether the

government has provided the discovery in a usable format. See, e.g., United States v. Salyer, No.

S-10-0061 LKK [GGH], 2011 U.S. Dist. LEXIS 41763, at *22-23 (E.D. Cal. Apr. 18, 2011)

(noting that “[t]his is not the case where an individual criminal defendant in a white collar

corporate case has corporation behind him” but that, unlike here, the defendant “has been out of

custody and aiding the defense for sometime.”). (Here Mrs. Zamora has remained in custody since

the beginning of her case and is represented by a sole practitioner.)




                                            Page 4 of 6
     Case 7:18-cr-00855 Document 403 Filed on 08/20/19 in TXSD Page 5 of 6



                                            ARGUMENT

        As detailed in Mrs. Zamora’s Motion for Bill of Particulars, the government has failed to

specify what, exactly, are its allegations against her and what inculpatory evidence it may have.

See D.E. 388. Of greater importance, the government has failed to identify any potentially

exculpatory or mitigating Brady/Giglio evidence that may exist, despite its affirmative duty to

search its agencies’ files for that information, and despite repeated requests from the defense.

Instead, the government has periodically spewed millions of pages of non-indexed, non-searchable

documents on the defense.

        The fact that the government has not identified any Brady/Giglio information suggests at
least three possibilities:
            1. The government has not met its obligation to search for and identify any such
                information in its agencies’ files—a highly likely scenario;
            2. The government has searched for such information, but has found none because
                none exists—a highly unlikely scenario; or
            3. The government has identified such information, but has buried it in millions of
                pages of non-indexed and often superfluous documents, where it is unlikely to be
                found by the defense—another likely scenario.
Either way, the government has failed to meet its discovery obligations. Defense counsel cannot

be expected to simply find any Brady/Giglio material buried in the haystack. The government

cannot wash its hands of its duties by claiming that it has produced an open file to the defense and

that the defense is solely responsible for searching for any Brady/Giglio information, as over-

disclosure can be tantamount to non-disclosure, much like a needle in a haystack.

                                           CONCLUSION

        As a result, the government has denied Mrs. Zamora a fair and prompt resolution to her

case, and the case against her should therefore be dismissed with prejudice. Alternatively, the

government should be ordered to produce the documents in a usable, indexed, searchable format;


                                            Page 5 of 6
     Case 7:18-cr-00855 Document 403 Filed on 08/20/19 in TXSD Page 6 of 6



to identify not only the documents it may use at trial, but also all documents containing potentially

exculpatory, mitigating, or impeachment Brady/Giglio evidence; and to pay for the costs for the

defense to have adequate e-discovery service providers perform an initial review and preparation

of the documents—something the government should have done long ago.


                                                      Respectfully submitted,

                                                      s/Christopher Sully
                                                      CHRISTOPHER SULLY
                                                      Attorney-in-Charge
                                                      Counsel for Meisy Angelica Zamora
                                                      Southern District of Texas 1119552
                                                      Texas State Bar No. 24072377
                                                      LAW OFFICE OF CHRIS SULLY
                                                      5804 N. 23rd St.
                                                      McAllen, TX 78504
                                                      Tel.: (956) 413-7271
                                                      Fax: (888) 990-1525
                                                      csully@sullylaw.com



                                CERTIFICATE OF CONSULTATION

       Assistant U.S. Attorney Adrienne Frazior is opposed to this motion.



                                                      s/Christopher Sully
                                                      CHRISTOPHER SULLY




                                    CERTIFICATE OF SERVICE

       On August 20, 2019, this motion was served on all counsel of record via ECF.

                                                      s/Christopher Sully
                                                      CHRISTOPHER SULLY




                                            Page 6 of 6
